895 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Christopher Dean GILLMORE, Defendant-Appellant.
No. 89-1692.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and CARL B. RUBIN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant Gillmore was convicted by a jury of several cocaine related offenses under 28 U.S.C. Secs. 841 and 845.  Gillmore thereafter filed a Fed.R.Crim.P. 35 motion to correct an illegal sentence in which he contended that the district court lacked authority to impose a period of special parole consecutive to the prison term.  The district court denied the motion and this appeal followed.  The parties have briefed the issues, defendant Gillmore proceeding in his own behalf.


4
Gillmore was indicted for offenses committed in 1985 and 1986.  He was sentenced September 22, 1987.  Whatever legal questions have arisen from the various amendments to 21 U.S.C. Sec. 841, one precept holds true:  A term of special parole may be legally imposed for offenses committed prior to November 1, 1987, if otherwise proper.   United States v. Molina-Uribe, 853 F.2d 1193, 1197 (5th Cir.1988), cert. denied, 109 S. Ct. 1145 (1989);  United States v. Smith, 840 F.2d 886, 889-90 (11th Cir.1988), cert. denied, 109 S. Ct. 154 (1988).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation